Citation Nr: 0802860	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in November 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impairment that most 
nearly approximates occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's only service-connected disability, PTSD, is 
not sufficient by itself to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to a service-connected disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He is also seeking a TDIU.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In regards to the veteran's TDIU claim, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA by letter 
mailed in January 2005, prior to its initial adjudication of 
the claim.  That letter specifically requested that the 
veteran submit all pertinent evidence in his possession.  
Thereafter, in February 2006, the veteran was again provided 
with the notice required under the VCAA, to include notice 
that he should submit any pertinent evidence in his 
possession in regards to both of his claims.  This notice was 
provided after the initial adjudication of the claims.  
Additionally, a March 2006 letter provided the veteran with 
the requisite notice with respect to the effective-date 
element of his claims.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims in an April 2007 
supplemental statement of the case.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of either claim would have been different if 
complete VCAA notice had been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
neither an increased rating for PTSD nor a TDIU is in order.  
Consequently, no effective date for an increased rating or a 
TDIU will be assigned so the failure to provide timely notice 
with respect to that element of the claim is clearly no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  The Board recognizes that a 
statement was received in September 2007 at the Hartford, 
Connecticut RO, from A. Lefkowitz, M.D., which indicates that 
the veteran had been under her medical care since June 1993 
and that the veteran has PTSD; however, she did not state 
that she was treating the veteran for PTSD.  Moreover, at the 
hearing before the undersigned, the veteran reported 
receiving psychiatric care from VA and that he was not aware 
of any additional pertinent evidence that should be obtained.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).



Analysis

Increased Rating

The veteran is seeking a disability rating higher than 30 
percent for his PTSD.  With the exception of eating 
disorders, all mental disorders, including PTSD, are rated 
under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In this case, as will now be discussed, the evidence 
demonstrates that the occupational and social impairment from 
the veteran's PTSD most nearly approximates occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
assigned 30 percent rating.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's speech 
has consistently been described as normal.  On VA examination 
in January 2003, the veteran's speech was described as having 
a normal rate and prosody.  The January 2003 VA examiner also 
found that the veteran's thought process was coherent.  
During June 2004 and February 2007 VA examinations, it was 
noted that his thought process was logical, coherent and 
organized with no evidence of thought disorder.  

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, the evidence does not support a history 
of panic attacks.  Panic is not defined in the rating 
schedule, but is generally defined as "acute, extreme anxiety 
with disorganization of personality and function."  Dorland's 
Illustrated Medical Dictionary 1220 (28th ed. 1994).  Panic 
attacks were not reported on VA examinations in January 2003, 
June 2004, November 2004, or February 2007.  During the 
veteran's videoconference hearing in November 2007, he 
testified that he experienced panic attacks when he grocery 
shopped.  He explained that when he returns home after 
completing his shopping he will realize he forgot an item and 
then return to the grocery store to purchase the item.  He 
reported that he needs to write everything down or else he 
"freaks out."  The veteran's description of random panic 
attacks when grocery shopping does not rise to the level of 
panic attacks more than once a week, nor does it meet the 
above described definition of panic attacks.  

The evidence is not consistent with impairment of both short-
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  On VA examination 
in June 2004, the VA examiner reported that the veteran's 
memory was intact and he was able to remember two words out 
of three when completing three trials over ten minutes.  
During the February 2007 VA examination, the veteran reported 
that his concentration and memory had improved since he no 
longer had work demands placed on him.  

The evidence is not consistent with impaired judgment.  On VA 
examinations in January 2003 and February 2007, the examiners 
noted that the veteran's insight and judgment were good.  

With respect to difficulty in understanding complex commands, 
there are no specific findings consistent with these 
criteria.  In terms of impaired abstract thinking, on VA 
examination in June 2004, the examiner reported that the 
veteran understood abstract thoughts.

The evidence is supportive of some disturbances of motivation 
and mood.  In this regard, the Board notes that at the 
February 2007 examination, the veteran reported occasional 
suicidal thoughts, but denied active ideation, plan, or 
intent to harm himself or others.  During the February 2007 
VA examination, his mood was described as euthymic.  On VA 
examination in January 2003, the veteran was described as 
euthymic and his thought content had no suicidal or homicidal 
ideation.  During the June 2004 VA examination, the veteran 
reported that he was "okay and then sometimes I will still 
cry over memories."  His thought content was without bizarre 
ideation or delusions or persecution and he denied homicidal 
or suicidal ideation.  In November 2004 his mood was assessed 
as normothymic with no homicidal or suicidal ideation.  

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  In 
terms of social functioning, the veteran reported to the 
February 2007 VA examiner that he enjoys his family and some 
social activities, and stated the he shopped and cooked since 
his wife was still working.  He enjoyed babysitting for his 
six year old grand-daughter two afternoons per week.  He 
remained married to his wife of 37 years and reported good 
and stable family relations.  During the November 2004 VA 
examination he reported that he had a number of close friends 
and enjoyed socializing with his relatives.  He spoke 
positively of his therapy group experiences at the Hartford 
Veteran Center.  

In terms of occupational functioning, the veteran reported 
that he formerly worked as a maintenance mechanic for twenty 
years.  Over the years his responsibilities had increased and 
he could not keep up.  He recalled feeling daunted by new 
equipment and too many responsibilities and was getting 
"written up" for making mistakes and leaving work 
unfinished.  He underwent periods of hospitalization due to 
his PTSD and at those times he was considered unemployable 
due solely to hospitalization.  He has not been deemed 
unemployable by a VA examiner due to his symptoms of PTSD.  
Additionally, the veteran decided to cease working on his own 
volition.  He reported at the November 2004 VA examination 
that he felt work was overwhelming and he presented his 
employer with his inpatient hospitalization records which 
noted he was unemployable during hospitalization.  He 
apparently was told by his employer that he no longer had to 
resume his job but if he chose to his employer would be 
willing to take him back.  The veteran subsequently filed for 
Social Security disability benefits and was awarded such in 
May 2005.

The Board notes parenthetically that decisions of the Social 
Security Administration regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992). 

Finally, the Board finds that the evidence is not consistent 
with flattened affect.  On VA examination in January 2003, 
the veteran's affect was constricted, but he was calm, 
cooperative, and established good eye contact.  In June 2004 
his affect was described as full, and in February 2007 his 
affect was described as constricted but again he was calm and 
cooperative throughout the interview.

In sum, there is very little evidence of symptoms in excess 
of those contemplated by the assigned rating of 30 percent.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned by various examiners.  GAF 
scores correspond to a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 61 was reported on VA examinations in January 
2003 and February 2007.  A score of 60 was reported in June 
2004 and a score of 55 was reported in November 2004.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  These scores 
are generally consistent with the objective findings.  The 
Board notes that while the veteran was undergoing inpatient 
treatment for his PTSD in June 2006, he was assigned a GAF 
score of 38.  The report of this hospitalization does not 
identify the major impairment associated with such a score or 
otherwise adequately support the assignment of such a score.  
To the extent that this score diverges significantly from the 
previous assigned GAF scores, the Board favors the specific 
clinical findings corresponding to the rating criteria over 
the very general GAF score of 38.  

The Board also wishes to point out that the veteran was 
undergone 2 separate periods of hospitalization over 21 days.  
The first hospitalization began in April 2004 and the second 
hospitalization was in October 2004.  For each of these 
periods of hospitalizations the veteran has been compensated 
at the 100 percent disability level.  

In determining that a 50 percent disability rating is not 
warranted, the Board relies both on the veteran's statements, 
and those of his spouse, and on the medical evidence of 
record.  As to the former, neither the veteran nor his spouse 
appears to endorse symptoms of the overall severity required 
for a 50 percent rating.  

The Board has considered whether there is any other schedular 
basis for granting the veteran's claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. 
West; 12 Vet. App. 119 (1999).

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim.

TDIU

The veteran has only been granted service connection for 
PTSD, which has been rated as 30 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for a total rating based on unemployability as required by 38 
C.F.R. § 4.16(a).  

Extra-schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1), but concludes that this case presents no unusual 
or exceptional circumstances that would justify a referral of 
the claim.  The record reflects that the veteran has required 
hospitalizations for his psychiatric disability, however, 
those hospitalizations have not been frequent and, as noted 
above, during those hospitalizations he was compensated at 
the 100 percent disability level.  Moreover, the symptoms of 
the veteran's PTSD are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to TDIU is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


